Citation Nr: 0942198	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right Achilles tendon disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected rheumatoid 
arthritis.

3.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected rheumatoid arthritis.

4.   Entitlement to service connection for depression, 
claimed as secondary to service-connected rheumatoid 
arthritis.

5.  Entitlement to service connection for gastroesphageal 
reflux disease (GERD), claimed as secondary to service-
connected peptic ulcer disease (PUD).

6.  Entitlement to an increased disability rating for 
service-connected PUD, currently evaluated 10 percent 
disabling.

7.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
rheumatoid arthritis.

8.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected PUD and/or service-
connected rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  During the course of the appeal, the 
Veteran moved to Arkansas; original jurisdiction now resides 
in the North Little Rock, Arkansas RO.


Procedural history

The Veteran was service connected for a right Achilles tendon 
disability in a rating decision dated December 1977; a 
noncompensable disability rating was assigned.  The Veteran 
was service connected for PUD in a February 1980 rating 
decision; a 10 percent disability rating was assigned.  

In November 2005, the Veteran filed claims of entitlement to 
increased disability ratings for the service-connected PUD 
and right Achilles tendon disability.  He also filed claims 
entitlement to service connection for impotence, GERD, 
depression, a lumbar spine disability, headaches, and 
hemorrhoids.  The Veteran's claims were all denied in an 
April 2006 rating decision.  The Veteran disagreed with the 
denials and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in April 2007.  

In a March 2009 supplemental statement of the case (SSOC), 
the disability rating for the service-connected right 
Achilles tendon disability was increased to 
10 percent.  The Veteran has not expressed satisfaction with 
the increased disability rating.  This issue thus remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

In May 2009, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  Following 
the May 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009). 

The issues of entitlement to an increased disability rating 
for service-connected PUD, as well as service connection for 
lumbar spine disability and hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.  The Veteran will be notified if further action on his 
part is required.

Issue not on appeal

In April 2009, the Veteran filed a claim of entitlement to 
service connection for hypertension.  To the Board's 
knowledge, the RO has yet to adjudicate this issue.  This 
matter is referred to the RO for appropriate action.  See 
Godfrey v. Brown,  
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected right Achilles tendon 
disability is manifested by pain and marked limitation of 
motion.

2.  The competent medical evidence does not show that the 
Veteran's service-connected right Achilles tendon disability 
is so exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed migraine 
headaches are caused or aggravated by the medications 
prescribed to treat his service-connected rheumatoid 
arthritis; nor is there evidence of head injury or headaches 
in service.

4.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed impotence is 
caused or aggravated by his service-connected rheumatoid 
arthritis, including the medications prescribed therefor.

5.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed depression 
is caused or aggravated by his service-connected rheumatoid 
arthritis.

6.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed GERD is 
caused or aggravated by his service-connected PUD.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent disability 
rating for the service-connected right Achilles tendon 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5271 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected right 
Achilles tendon disability.  38 C.F.R. § 3.321(b) (2009).

3.  Migraine headaches were not incurred in or aggravated by 
the Veteran's active military service, nor is such secondary 
to his rheumatoid arthritis.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Impotence is not proximately due to, nor is the result 
of, the Veteran's service-connected rheumatoid arthritis.  38 
C.F.R. § 3.310 (2009).

5.  Depression is not proximately due to, nor is the result 
of, the Veteran's service-connected rheumatoid arthritis.  38 
C.F.R. § 3.310 (2009).

6.  GERD is not proximately due to, nor is the result of, the 
Veteran's service-connected PUD.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected right Achilles tendon 
disability, in excess of 10 percent disabling.  
He also seeks entitlement to service connection for migraine 
headaches, impotence, and depression, all claimed to be 
secondary to service-connected rheumatoid arthritis; and 
service connection for GERD, claimed as secondary to service-
connected PUD.  

As indicated above, the issues of entitlement to an increased 
disability rating for the service-connected PUD and service 
connection for a lumbar spine disability and hemorrhoids will 
be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for direct and secondary service 
connection in a VCAA letter dated January 2006.  As to the 
increased rating claim, the Board notes that the January 2006 
letter informed the Veteran of what was required with respect 
to his claim; specifically, "[t]o establish entitlement to 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letter.  Specifically, the Veteran was informed that VA would 
assist him in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The January 2006 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The January 2006 VCAA letter specifically requested, "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know."  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated September 2006.  The letter detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letter also advised the 
Veteran as to examples of evidence that would be pertinent to 
determining a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the February 2007 SOC and March 
2009 SSOC, following the issuance of the September 2006 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
a veteran:  (1) that, to substantiate a claim, a veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if a veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
January 2006, September 2006, and May 2008 VCAA letters the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability had increased in severity.  
In VCAA letters dated September 2006 and May 2008, the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires specific 
measurements or test results.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to his right Achilles 
tendon disability claim.  Moreover, the Board notes that the 
Veteran was provided with specific notice of the applicable 
Diagnostic Code for the service-connected right Achilles 
tendon disability in the May 2008 VCAA letter.  

As to the third prong of the holding in Vazquez-Flores, in 
the September 2006 and May 2008 VCAA letters, the RO informed 
the Veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the Veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the September 2006 and May 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice pursuant to Vazquez-Flores.  Further, 
the Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, the Veteran's statements, as well 
as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in February 2006 as to 
his claimed migraine headaches, impotence, depression, GERD, 
and service-connected right Achilles tendon disability, and 
again in March 2008 as to his service-connected right 
Achilles tendon disability and his claimed depression.  The 
VA examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
including his service treatment records, documented his 
current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  



The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  The Veteran has retained the services of a 
representative and, as indicated above, has testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to five 
of the issues on appeal.

1.  Entitlement to an increased disability rating for a 
service-connected right Achilles tendon disability, currently 
evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  diagnostic codes 
identify the various disabilities.  
See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The Veteran's service-connected right Achilles tendon 
disability, diagnosed as tendonitis, is currently rated by 
analogy to Diagnostic Code 5024 [tenosynovitis].  See 38 
C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  Diagnostic Code 5024 requires that 
the disability be rated based on limitation of motion of the 
affected part, which in this case is the ankle.

In this case, the Veteran's service-connected right Achilles 
disability is manifested by pain and limited range of motion.  
See the VA examination reports dated March 2008 and February 
2006.  Thus, the symptomatology attributed to the Veteran's 
diagnosed right Achilles tendon disability corresponds with 
Diagnostic Code 5271 [ankle, limited motion of].

The Board has considered the potential application of related 
Diagnostic Codes.  
In that regard, the Board notes that in the Veteran's case, 
there are no findings of malunion of the os calcis or 
astragalus, or of ankylosis of the ankle joint.  Ankylosis is 
"immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Accordingly, Diagnostic Codes 5270, 5272, and 5273, 
which require malunion or ankylosis, are not for application 
in this case; nor has the Veteran so contended.

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.  The Board will therefore evaluate the Veteran's 
service-connected right Achilles tendon disability under 
Diagnostic Codes 5024 and 5271.

Specific schedular criteria

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected part.  Under Diagnostic 
Code 5171 [ankle, limited motion of], marked limitation of 
motion in the ankle warrants a 20 percent disability rating, 
and moderate limitation of motion in the ankle warrants a 10 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2009).  Twenty percent is the maximum disability 
rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows:  
dorsiflexion from zero to 20 degrees; and plantar flexion 
from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2009).

The Board notes that terms such as "moderate" and "marked" 
are not defined in the VA Rating Schedule.  However, "marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.  "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  Id. 
at 871.

Analysis

Schedular rating

As indicated above, the Veteran is currently rated as 10 
percent disabling under Diagnostic Code 5271.  In order to 
warrant a 20 percent rating, the evidence must demonstrate 
marked limitation of motion in the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).  

The Veteran was afforded a VA examination in March 2008 as to 
his right Achilles tendon disability.  At that time, the 
examiner noted that the Veteran exhibited "significant 
motion loss" in his right ankle.  Specifically, the range of 
motion observed was zero degrees dorsiflexion and plantar 
flexion of 20 degrees.  [The Board notes that normal 
dorsiflexion is 20 degrees and normal plantar flexion is 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2009).]  
Accordingly, the Board finds that the Veteran's significantly 
impaired range of motion measurements amount to more than 
"moderate" limitation of motion.  

Moreover, the Board notes the VA examiner's report that the 
Veteran suffers from painful motion due to his right Achilles 
tendon disability and "cannot walk without a limp."  See 
the VA examination report dated March 2008.  

The Board concludes that the evidence of limited range of 
motion and an observable limp favoring the right leg is more 
appropriately within the definition of "marked" limitation.  
See 38 C.F.R. § 4.7 (2009).  Thus, the Board finds that the 
criteria of an increase disability rating of 20 percent 
disabling under Diagnostic Code 5271 have been met.  A 20 
percent disability rating is the schedular maximum provided 
under Diagnostic Code 5271.

DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is now rated at 
the maximum schedular rating allowable under the applicable 
diagnostic code.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's claim for an increased disability rating was 
filed on November 23, 2005.  Therefore, the relevant time 
period under consideration is from November 23, 2004 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for the 
relevant time period under consideration.  

The service-connected right Achilles tendon disability was 
rated noncompensably disabling prior to April 13, 2006 and 10 
percent disabling thereafter.

The VA evaluation and treatment records demonstrate that the 
Veteran's PTSD symptomatology has been relatively consistent 
for the entire period under consideration.  Notably, VA 
treatment records dated in 2005 document the Veteran's 
complaints of significant pain in his right ankle.  
Additionally, a February 2006 VA examination report noted 
that the Veteran's "Achilles tendon on the right foot is 
quite sore and is hard for him to completely stretch it out 
and walk flat..."  

Accordingly, after a careful review of the record, the Board 
can find no evidence to support a finding that the Veteran's 
service-connected right Achilles tendon symptomatology was 
more or less severe during the appeal period.  Accordingly, 
the 20 percent rating is assigned from November 23, 2004 
forward.



Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected right 
Achilles tendon disability.  However, the Veteran is now 
assigned the maximum schedular rating for his right Achilles 
tendon disability, so as a practical matter, the only way 
that additional disability can be assigned is via an 
extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes that the Veteran is currently unemployed.  
However, the Veteran is currently assigned a total disability 
rating for his service-connected rheumatoid arthritis, and 
indeed the medical evidence indicates that the Veteran is not 
working largely as a result of his rheumatoid arthritis.  

The Veteran does exhibit functional limitation as a result of 
his service-connected right Achilles tendon disability and 
these problems may indeed translate into some difficulty with 
employment.  However, the extent of his current occupational 
impairment is specifically contemplated by the currently 
assigned disability ratings for his right Achilles tendon 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The medical reports do not identify an exceptional or unusual 
clinical picture as a result of the service-connected right 
Achilles tendon disability.  The evidence does not show that 
the Veteran has been hospitalized as a result of this 
disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 20 percent 
disability rating for the Veteran's service-connected right 
Achilles tendon disability.  The benefit sought on appeal is 
therefore allowed.



2.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected rheumatoid 
arthritis.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim. See 38 
C.F.R. § 3.303(b) (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran has asserted entitlement to service connection 
for migraine headaches on both direct and secondary bases.  
Accordingly, the Board will address each theory of 
entitlement in turn.

Direct service connection

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates that the Veteran is 
currently diagnosed with migraine headaches.  See the VA 
examination report dated February 2006.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that the Veteran was diagnosed with or treated 
for headaches during his military service.  

The Veteran has previously contended that he sought treatment 
for headaches in 1974, during his military service.  See the 
Veteran's statement dated February 2006.  However, service 
treatment records fail to demonstrate any such complaint.  
The Board places greater weight of probative value on the 
contemporaneous service treatment records than it does on the 
Veteran's recollections decades later.    See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  

The first documented complaint of a headache indicated in the 
record is in November 1979, four years after the Veteran's 
military discharge.  At that time, and again in January 1980, 
the Veteran stated that the headaches were of recent onset 
(a few months).  Based on this record, the Board finds that 
the Veteran's recent statements, made in connection with his 
claim for VA benefits, lack credibility and probative value.  
See Curry, supra; see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].     

Accordingly, in-service disease is not demonstrated.  
Additionally, the Veteran has not pointed to an in-service 
injury which would cause headaches, and the service medical 
records are negative for such.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
that basis alone.

For the sake of completeness, the Board will also address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

With respect to Hickson element (3), medical nexus, in the 
absence of medical evidence of headaches in service, a 
medical nexus opinion would seem to be an impossibility.    

To the extent that the Veteran himself believes that his 
migraine headaches are somehow related to his military 
service, it is now well-established that laypersons, such as 
the Veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted as such by 
the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence of 
migraine headaches since service is required to sustain a 
service connection claim based upon continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-
121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

As indicated above, the competent medical evidence of record 
does not demonstrate that the Veteran complained of or was 
treated for headaches until 1979, over four years after his 
October 1975 discharge from military service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].  

Notably, when he sought treatment for headaches in November 
1979, the Veteran reported that he had experienced headaches 
for four months.  See the VA treatment record dated November 
1979.  Consistently, in January 1980, the Veteran sought 
treatment for headaches which he indicated he had experienced 
for seven months.  See the VA treatment record dated January 
1980.  Thus, the medical evidence directly contradicts the 
Veteran's statements of continuing symptomatology since his 
military discharge.  See Curry, supra; see also Forshey, 
supra.  Accordingly, continuity of symptomatology has not 
been demonstrated.  

In sum, Hickson element (3) is also not satisfied, and the 
Veteran's claim also fails on this basis.

Secondary service connection

The Veteran has alternatively contended that his migraine 
headaches are due to his service-connected rheumatoid 
arthritis, specifically the medications prescribed therefor.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with migraine 
headaches.  With respect to Wallin element (2), service- 
connected disability, the Veteran is service connected for 
rheumatoid arthritis.  

With respect to critical Wallin element (3), medical nexus, 
there is no competent medical evidence which supports a 
conclusion that a nexus exists between the currently 
diagnosed migraine headaches and the Veteran's service-
connected rheumatoid arthritis.  Rather, there is competent 
medical evidence to the contrary.  

The February 2006 VA examiner noted the Veteran's report of 
recurring migraine headaches and his years of treatment for 
rheumatoid arthritis and currently prescribed medications.  
The examiner concluded that he was "not able to attribute 
this man's migraine to the meloxicam that he takes for 
rheumatoid arthritis."  
The February 2006 VA examiner's opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the February 2006 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran himself contends that a 
medical relationship exists between the currently diagnosed 
headaches and the service-connected rheumatoid arthritis, his 
lay opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  Any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed migraine headaches are not related to his service-
connected rheumatoid arthritis.  Accordingly, Wallin element 
(3), medical nexus, has not been satisfied, and the claim 
fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
migraine headaches on both direct and secondary bases.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for impotence, as 
secondary to service-connected rheumatoid arthritis.

4.   Entitlement to service connection for depression, as 
secondary to service-connected rheumatoid arthritis.

5.  Entitlement to service connection for GERD, as secondary 
to service-connected PUD.

As these three issues involve the application of identical 
law to similar facts, the Board will address them together 
for the sake of economy.

Relevant law and regulations

The law and regulations pertaining to secondary service 
connection have been set forth above and will not be repeated 
here.

Analysis

Initial matter

The Veteran has specifically raised the matter of his 
entitlement to service connection for impotence, depression, 
and GERD on a secondary basis.  See Veteran's claim dated 
November 2005.  There is nothing in the Veteran's 
presentation, or elsewhere in the record, which leads the 
Board to believe that service connection on a direct basis is 
contemplated.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  Thus, the Board will consider the Veteran's 
claims on a secondary service connection basis alone and not 
on a direct service connection basis.

Discussion

The Veteran seeks entitlement to service connection for 
impotence, which he contends is secondary to the medications 
prescribed for his service-connected rheumatoid arthritis.  
He also seeks service connection for depression, claimed as 
being due to his service-connected rheumatoid arthritis; and 
service connection for GERD, which he contends is due to his 
service connected GERD.  See, e.g., the May 2009 Board 
hearing transcript. 

As detailed above in order to establish service connection 
for a claimed disability on a secondary basis, there must be:  
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to Wallin element (1), the VA treatment records 
dated in November 2005 document diagnoses of impotence and 
major depressive disorder.  Further, VA treatment records 
dated in November 2003 show that the Veteran was diagnosed 
with GERD.  Accordingly, Wallin element (1) is satisfied.

As to Wallin element (2), it is undisputed that the Veteran 
is currently service connected for rheumatoid arthritis and 
PUD.

Turning to crucial Wallin element (3), medical nexus, the 
competent medical evidence of record demonstrates that the 
Veteran's claimed impotence and depression are not related to 
his service-connected rheumatoid arthritis or the medications 
he is prescribed to treat this disability.  The competent 
medical evidence of record also shows that the Veteran's 
claimed GERD is not caused or aggravated by his service-
connected PUD.

Specifically, with respect to the Veteran's impotence, the 
Veteran was afforded a VA examination in March 2008.  At that 
time, the examiner noted that the Veteran believed his 
impotence is due to the medications he is taking for his 
arthritis.  The examiner concluded, "[a]s far as the 
etiology of his impotence, it is my medical opinion that it 
is not due to his arthritis medications."  In rendering his 
opinion, the examiner documented the multiple medications 
that the Veteran is currently taking and opined that some of 
the Veteran's medications [in particular finasteride, 
terazosin, and propanolol] can cause impotence, but only in a 
low percentage of patients.  

With respect to the Veteran's depression, he was afforded a 
VA examination in March 2008 as to the issue of medical nexus 
between the Veteran's depression and his service-connected 
rheumatoid arthritis.  The examiner concluded, "I do believe 
that the Veteran is depressed; however, I did not find that 
his depression is specifically related to his rheumatoid 
arthritis."  The examiner indicated that the Veteran cited 
"a number of factors involved in his depression."  
Consistently, a February 2006 VA examiner rendered a 
similarly concluded, "I did not find evidence of the 
[V]eteran's depression with secondary to his rheumatoid 
arthritis."  

As to the claimed GERD, the Veteran was afforded a VA 
examination in February 2006 to address the relationship, if 
any, between the Veteran's GERD and his service-connected 
PUD.  In his examination report, the February 2006 VA 
examiner noted that the Veteran has been treated for many 
years for symptoms associated with PUD including heartburn, 
indigestion, and "an annoying feeling in the stomach."  The 
examiner further observed that "[i]n recent years, he has 
developed symptoms of gastroesophageal reflux."  Based upon 
the Veteran's reported symptomatology as well as diagnostic 
studies conducted in conjunction with the examination, the 
February 2006 examiner concluded that the Veteran's "acid 
reflux . . . is not felt to be secondary to his peptic ulcer 
disease."

The Board finds the February 2006 and March 2008 VA 
examination reports to be probative as to the issue of 
medical nexus because the conclusions rendered therein appear 
to have been based upon examinations of the Veteran, thorough 
reviews of the record, and thoughtful analyses of the 
Veteran's entire history and current medical conditions.  See 
Bloom, supra [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

The Veteran he relies upon notations in his treatment records 
which he contends demonstrate a causal relationship between 
his currently diagnosed impotence and depression and his 
service-connected rheumatoid arthritis.  

In particular, the Veteran cites to a notation in his 
February 2007 and April 2007 psychiatric treatment records 
which states that the "depression [is] due to medical 
conditions."  Crucially, this notation does not specify 
which medical conditions are causing the Veteran's 
depression.  This is a significant omission, since the 
Veteran has, or claims to have, non service-connected medical 
problems too numerous to mention [15 such are listed on the 
June 2008 rating sheet].  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  These 
medical records are too vague to be assigned any substantial 
weight of probative value.

As to the impotence, the Veteran points to a VA mental health 
note dated February 2007 which indicates that the Veteran is 
"[r]estarting citalopram" for his anxiety but it causes 
some sexual side effects.  See the VA mental health note 
dated February 2007.  The record clearly indicates that the 
Veteran is being prescribed citalopram for his non service-
connected anxiety problems.  Critically, this treatment 
record contains no information linking the Veteran's 
impotence to the medications prescribed for his service-
connected rheumatoid arthritis.  Nor does any other medical 
record in the file.  

Similarly, the Veteran submitted a medical opinion from Dr. 
R.L.B. dated in March 2007 which identifies the Veteran's 
seizure medication as a "possible culprit" of his erectile 
dysfunction.  The Veteran is not service connected for 
seizures, and so any causal relationship between the 
Veteran's impotence and his non-service-connected seizure 
medications does not aid the Veteran's claim.

The Veteran has offered no medical nexus opinion aside from 
his own statement in support of a causal relationship between 
his GERD and his service-connected PUD.

To the extent that the Veteran contends that a medical 
relationship exists between his currently diagnosed impotence 
and depression and his service-connected rheumatoid 
arthritis, or between his GERD and his service-connected PUD, 
the Veteran's opinions in this respect are entitled to no 
weight of probative value.  See Espiritu, supra.  The 
Veteran's own statements offered in support of his claims are 
not competent medical evidence and do not serve to establish 
medical nexus.  

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied as to any of the three claims, and the Veteran's 
claims fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for impotence and depression as secondary to 
service-connected rheumatoid arthritis and service connection 
for GERD as secondary to service-connected PUD.  The benefits 
sought on appeal are accordingly denied.


ORDER

An increased disability rating of 20 percent is granted for 
the service-connected right Achilles tendon disability, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for depression is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to an increased disability 
rating for service-connected PUD and service connection for 
lumbar spine disability and hemorrhoids must be remanded for 
further evidentiary development.  

6.  Entitlement to an increased disability rating for 
service-connected PUD, currently evaluated 10 percent 
disabling.

The Veteran was last afforded a VA examination as to his 
service-connected PUD in March 2008.  The Veteran has since 
contended that the symptomatology associated with his 
service-connected residuals PUD has significantly worsened.  
See, e.g., the May 2009 Board hearing transcript.  

Moreover, the March 2008 VA examiner failed to address the 
Veteran's report of increasing manifestations of severe PUD 
symptomatology, including incapacitating episodes.  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

The most recent VA treatment record contained in the 
Veteran's claims folder is dated in January 2008.  Any 
available VA treatment records dated from January 2008 to 
present pertaining to the Veteran should be obtained and 
associated with the VA claims folder.

7.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
rheumatoid arthritis.

The Veteran has raised entitlement to service connection for 
lumbar spine disability on both direct and secondary bases.  
See, e.g., the May 2009 Board hearing.  He has previously 
been afforded a VA examination with respect to the issue of 
secondary service connection as to this claim.

As to the issue of direct service connection, service 
treatment records document the Veteran's complaints of severe 
low back pain in July 1975, August 1975, and September 1975.  
Additionally, the Veteran was scheduled for physical therapy 
as a result of his lumbosacral spine complaints in August 
1975.  None of the medical records currently associated with 
the Veteran's VA claims folder offer an opinion as to a 
possible causal relationship between the Veteran's currently 
diagnosed lumbar spine disability and his in-service 
complaints of low back pain.  In Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002), the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection but no competent medical evidence 
addressing the third requirement (medical nexus), VA must 
obtain a medical nexus opinion.  

The Board finds that a VA nexus opinion is necessary to 
decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

8.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected PUD and/or service-
connected rheumatoid arthritis.

The Veteran has raised the issue of entitlement to service 
connection for hemorrhoids as secondary to both his service-
connected PUD and service-connected rheumatoid arthritis.  
See the Veteran's statements dated February 2006 and April 
2007 and the May 2009 Board hearing transcript, pg. 34.  The 
Veteran was afforded a VA examination in March 2006 which 
only addressed the issue of secondary service connection as 
to the PUD.  None of the medical records currently associated 
with the Veteran's VA claims folder offer an opinion as to a 
possible causal relationship between the Veteran's 
hemorrhoids and his service-connected rheumatoid arthritis; 
specifically, the medications prescribed therefor.  See 
Charles, supra.  The Board finds that a VA nexus opinion is 
therefore necessary as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should obtain the Veteran's VA 
treatment records dated January 
2008 to present.  All records so 
obtained should be associated with 
the claims folder.

2.	VBA should arrange for the Veteran to 
be examined for the purpose of 
addressing the current severity of the  
service-connected PUD.  The VA examiner 
should specifically address the 
Veteran's report of recurrent 
manifestations of severe symptoms 
including periods of incapacitation.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  

3.	VBA should arrange for a physician to 
review the Veteran's VA claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's lumbar spine disability is 
related to his military service, with 
specific consideration of the in-
service complaints of lumbar spine 
pain.  If the reviewing physician 
determines that physical examination 
and/or diagnostic testing are 
necessary, this should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

4.	VBA should arrange for a physician to 
review the Veteran's VA claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's hemorrhoids are caused or 
aggravated by his service-connected 
rheumatoid arthritis, including the 
medications prescribed therefor.  If 
the reviewing physician determines that 
physical examination and/or diagnostic 
testing are necessary, this should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

5.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should 
be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


